Exhibit 10.47

 

AGREEMENT

 

This Agreement is entered into by and between Mercury Interactive Corporation
(“Mercury”) and Amnon Landan (“Landan”), the Chief Executive Officer of Mercury.

 

In consideration of the covenants undertaken and contained herein, the adequacy
of which is herein acknowledged, the parties agree as follows:

 

1. In accordance with Paragraph 11(B) of the Employment Agreement dated
February 11, 2005 (“Employment Agreement”), Landan hereby gives notice of the
termination of his employment under the Employment Agreement, with the
resignation to become effective in sixty days. In accordance with the Employment
Agreement, Landan will remain as an employee of Mercury and cooperate in the
management transition during the sixty-day notice period. In addition, Landan
hereby resigns effective November 1, 2005 from any and all positions he holds
with Mercury, including his position as a member of the Board of Directors of
Mercury or any Mercury subsidiary.

 

2. Mercury shall pay to Landan his unpaid base salary as amounts provided for in
Paragraph 11(E) of the Employment Agreement. Any accrued and unused vacation
benefits or bonus to which he may be entitled under Paragraph 11(E) shall be
dealt with as provided below.

 

3. Both Landan and Mercury reserve all rights under the Employment Agreement.

 

4. Mercury will not consider Landan’s resignation to be a resignation within the
meaning of Paragraph 11(E) of the Employment Agreement or for any other purpose
relating to the Employment Agreement.

 

5. The Special Committee of the Mercury Board of Directors will determine by
May 15, 2006 whether Landan should be treated as having been terminated for
cause under the Employment Agreement. None of the periods of time set forth in
the Employment Agreement within which events must occur or actions must be taken
shall begin to run until the Special

 

AGREEMENT   PAGE 1



--------------------------------------------------------------------------------

Committee determines whether Landan should be considered to have been terminated
for cause. No statutes of limitations on any claims Landan or Mercury may have
under the Employment Agreement shall begin to run until the Special Committee
determines whether Landan should be considered to have been terminated for
cause. If the Special Committee determines that Landan should be considered to
have been terminated for cause, that determination will have the same effect
under the Employment Agreement as if Landan had been terminated for cause ab
initio.

 

6. Any benefits to which Landan may be due under Part Four of the Employment
Agreement shall not become due until ten days after the Special Committee
determines whether Landan should be considered to have been terminated for
cause. In no event, however, shall any payment or benefit to which Landan may be
entitled under Paragraphs 15(a) through 15(e) of the Employment Agreement be
paid or provided to him until the end of the six-month period measured from the
date of termination of his employment.

 

7. Landan waives his right to notice of any termination for cause under
Paragraph 11(A) of the Employment Agreement.

 

8. Landan’s resignation under this Agreement will not affect any advancement of
fees or indemnification to which he otherwise would be entitled under applicable
state law, under the Articles of Incorporation and Bylaws of Mercury, and under
any agreement with Mercury, including the Employment Agreement.

 

9. Landan and the Special Committee will attempt to reach agreement on an amount
to be paid or repaid to Mercury by Landan in connection with his stock options
or otherwise. If such amount cannot be determined by agreement between the
Special Committee and Landan within 30 days of the execution of this Agreement,
the amount will be determined through an arbitration before JAMS, as set forth
below. Any payment by Landan with respect to options previously exercised will
be made to Mercury within 10 days of any agreement between the Special Committee
and Landan or decision of the arbitrator.

 

AGREEMENT   PAGE 2



--------------------------------------------------------------------------------

10. If the amount of any vacation pay or bonus due to Landan in connection with
his resignation cannot be reached by agreement between the Special Committee and
Landan within 30 days of the execution of this Agreement, the amount will be
determined through an arbitration before JAMS, as set forth below.

 

11. Nothing contained in this Agreement shall be deemed as an admission by any
party.

 

12. This Agreement shall not be deemed to constitute a waiver of any rights,
claims or defenses of any of the parties to this Agreement. This Agreement does
not constitute a release of any claims that either party may have against the
other, other than Mercury’s right to recover from Landan any amounts paid or
repaid in accordance with Paragraph 9 above.

 

13. This Agreement can be modified only in writing signed by the parties. The
Agreement shall constitute the entire understanding between the parties
concerning the subject matter of this Agreement and supersedes and replaces all
prior negotiations, proposed agreements, and agreements, written or oral,
relating to this subject.

 

14. Both parties agree to cooperate with the other in taking any steps required
to finalize this Agreement.

 

15. Both parties have cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter.

 

16. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original, and all of which shall constitute one instrument.

 

AGREEMENT   PAGE 3



--------------------------------------------------------------------------------

17. In entering this Agreement, the parties represent that they have relied upon
the advice of their attorneys, who are attorneys of their own choice, and that
the terms of this Agreement have been completely read and explained to them by
their attorneys, and that those terms are fully understood and voluntarily
accepted by them.

 

18. To the fullest extent allowed by law, any controversy or claim arising out
of or relating to this Agreement shall be settled by binding and non-appealable
arbitration conducted in San Francisco, California, by an arbitrator selected in
accordance with the procedure set forth below. Landan and Mercury shall
initially confer and attempt to reach agreement on the individual to be
appointed as the arbitrator from the panel of arbitrators maintained by the JAMS
office in San Francisco, California. If no agreement is reached, Landan and
Mercury shall request from JAMS a list of five retired judges affiliated with
JAMS. Landan and Mercury shall each alternately strike names from such list
until only one name remains, and such person shall thereby be selected as the
arbitrator. Except as otherwise provided for herein, such arbitration shall be
conducted in conformity with the procedures specified in the California
Arbitration Act (Cal. C.C.P. Sections 1280 et seq.). The arbitrator shall allow
the discovery authorized by California Code of Civil Procedure section 1283.05
or any other discovery required by law in arbitration proceedings. Also, to the
extent that anything in this Agreement conflicts with any arbitration procedures
required by applicable law, the arbitration procedures required by applicable
law shall govern. The arbitrator shall issue a written award that sets forth the
essential findings and conclusions on which the award is based. The arbitrator
shall have the authority to award any relief authorized by law in connection
with the asserted claims or disputes. The arbitrator’s award shall be subject to
correction, confirmation or vacation, as provided by any applicable law setting
forth the standard of judicial review of arbitration awards.

 

AGREEMENT   PAGE 4



--------------------------------------------------------------------------------

Mercury and Landan will share equally the arbitrator’s fees and any other
expense of conducting the arbitration. Each party will pay its own attorneys’
fees and costs, except that the prevailing party will be entitled to
reimbursement from the opposing party or parties of its reasonable fees
(including attorneys’ fees) and expenses he or it may incur in connection with
such arbitration. Any final decision of the arbitrator so chosen may be enforced
by a court of competent jurisdiction.

 

AGREEMENT   PAGE 5



--------------------------------------------------------------------------------

I have read the foregoing Agreement, and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

 

MERCURY INTERACTIVE CORPORATION By:  

/s/ Clyde Ostler

--------------------------------------------------------------------------------

Title:   Special Committee Chairman Dated: 11/1/05 AMNON LANDAN By:  

/s/ Amnon Landan

--------------------------------------------------------------------------------

Dated: 11/1/05

 

AGREEMENT   PAGE 6